Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3363341, hereinafter ‘341 in view of US 2010/0306953 (CHAN).
‘341 reference discloses a vacuum cleaner comprising a vacuum body defining
an agitation chamber; an agitator (B) rotatably disposed at least partially within said agitation chamber, said agitator comprising an agitator body defining an illumination chamber consisting of the space in the agitator to accommodate the guides (A,L); and an illumination system (LED, A) at least partially disposed within said illumination chamber, said illumination system comprising at least one light source (LED). The ‘341 reference is silent as to at least one light source configured to emit ultraviolet light.
	CHAN disclose a vacuum cleaner having a UV light source within the agitator chamber for the purpose of killing bacteria which may be entrained within the dirty air flow (ABSTRACT). Accordingly, it would have been obvious to one skilled in the art to add an ultra-violet light source into the agitator chamber in the ‘341 reference for the purpose of killing bacteria entrained within the dirty air flow, as taught in CHAN. Claim 14
s 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3363341, hereinafter ‘341 in view of US 2010/0306953 (CHAN), as applied to claim 14, and further in view of Taylor et al. (US 2004/0211444).
Taylor et al. disclose a robotic vacuum cleaner which includes a UV lamp within the body of the cleaner and discloses the advantages of selecting UV light resistant materials for the parts of the cleaner body which are exposed to the light (para. [0038]). Accordingly, it would have been obvious to one skilled in the art use UV resistant materials for the parts of the agitator and agitator chamber in the “341 reference, as modified by CHAN, which are exposed to the UV light, for the obvious benefits of preventing degradation of the parts, as taught in Taylor et al. Claims 15,16
Allowable Subject Matter
Claims 1-13,17,19,20 allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/David Redding/Primary Examiner, Art Unit 3723